SUPPLEMENT Dated December 9, 2009 To The Prospectus Dated May 1, 2009 For ING Architect New York Variable Annuity ING Empire Innovations Variable Annuity ING Empire Traditions Variable Annuity Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract by revising the supplement dated August 18, 2009. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The ING NASDAQ 100 Index ® Portfolio is not available under your Contract. All references to it in the prospectus, as supplemented, are hereby deleted. RLNY-NY B 1 12/2009
